Citation Nr: 1235606	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder disability, to include as secondary to service-connected spinal disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from January 1981 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board reopened and remanded the Veteran's service connection claim for a left shoulder disorder in October 2010, and after finding deficiencies in this requested development, the Board again remanded the claim in Janaury 2012.  Because the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's in-service complaint of left shoulder pain has been assessed as referred neck pain.

2.  The Veteran was first diagnosed with a left shoulder disorder several years after service.

3.  The competent, probative evidence of record fails to relate the Veteran's currently-diagnosed left shoulder disorder to service or a service-connected spinal disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder to include as secondary to service-connected spinal disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements were partially addressed by a November 2005 letter,  which advised the Veteran of the criteria for establishing service connection, as well as the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf.  A May 2006 letter further informed the Veteran of the methods by which VA determines disability ratings and establishes effective dates.  The Veteran's claim was subsequently readjudicated, as reflected by a September 2006 statement of the case and September 2011 and May 2012 supplemental statements of the case.  Accordingly, the Board finds that any defect regarding the content, manner, or timing of the notice provided has been rendered harmless.  Moreover, neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the provided notice.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service and VA treatment records have been obtained.  Pursuant to the Board's most recent remand directives, the Appeals Management Center (AMC) attempted to obtain the Veteran's VA treatment records from September 2011 to the present, but determined that such records were unavailable.  The AMC then informed the Veteran of their unavailability, as documented in an April 2012 report of telephonic contact.  However, the Veteran asserted that he had not received VA treatment in the past several years, thereby indicating that such records do not exist.  

The Veteran was also offered an opportunity to testify at a hearing before the Board, but he postponed his initial Board hearing and failed to appear for his rescheduled hearing.  Additionally, the Veteran was provided with an appropriate VA examination and two VA medical opinions exploring the etiology of his claimed left shoulder disorder, and the Board finds that the examination and the 2010 direct service connection medical opinion and 2012 secondary service connection medical opinion are sufficient for adjudicatory purposes.  The 2010 examination report reflects that the Veteran received a comprehensive physical examination, and the 2010 direct service connection opinion and 2012 secondary service connection opinion are supported by the record and sufficient rationales.  Likewise, neither the Veteran nor his representative have asserted that either the 2010 VA direct service connection medical opinion or the 2012 VA secondary service connection medical opinion (obtained pursuant to the Board's recent remand directives) is insufficient.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

The Veteran asserts that his currently-diagnosed left shoulder disorder is attributable to an in-service fall.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records from his first period of active service fail to reflect any left shoulder complaints, and no left shoulder abnormalities were assessed on separation from this period of service.  The Veteran's service treatment records from his second period of active service reference his complaint of experiencing pain in his left apical region that was radiating superior to his left shoulder, as reflected in a June 1986 service treatment record.  However, subsequent records fail to reflect any specific left shoulder complaints.  Rather, his service treatment records reflect to the Veteran's complaints of experiencing right shoulder pain, as reflected in October 1991 service treatment records; shoulder pain of an unspecified shoulder, as reflected in a June1992 medical history questionnaire, and shoulder and neck pain in a November 1996 separation medical history report.  Moreover, the Veteran's service treatment records do not reflect that the Veteran was ever diagnosed with a left shoulder disorder during service.

The Veteran underwent a VA general medical examination in May 1997, during which he reported experiencing pain in his shoulders since 1993.  However, the Veteran demonstrated normal shoulder range of motion during the examination, and x-rays of the Veteran's left shoulder performed in conjunction with the examination revealed no abnormalities.  No left shoulder diagnosis was noted.

In a July 2003 submitted statement, the Veteran reported experiencing left shoulder pain.  July 2003 VA treatment records also reflect the Veteran's reports of experiencing left shoulder pain, and an examination of his shoulder exhibited tenderness and a painful range of motion.  The Veteran was assessed as possibly having bursitis.  A September 2003 VA treatment record reflects an assessment of left subacromial bursitis with muscle spasm of the shoulder girdle and trapezoid.  At the time of this September 2003 treatment, and again in December 2003, the Veteran reported experiencing left shoulder pain since an in-service fall from an airplane, stating that he was diagnosed with bursitis during service.  An October 2003 VA spinal examination report reflects that the Veteran was unable to perform certain exercises due to a left shoulder injury.  

A January 2004 VA treatment record reflects the Veteran's report of experiencing left shoulder pain, as well as neck pain, for the past year, and in April 2004, the Veteran was simply assessed with left shoulder pain in conjunction with his complaints.  In April 2005, the Veteran reported experiencing left shoulder pain since 1984, and he was diagnosed with possible biceps tendonitis.   April 2005 VA x-rays of the Veteran's left shoulder revealed no abnormalities.  

An October 2005 VA treatment record notes the negative results of the left shoulder x-ray, and the Veteran was diagnosed with cervical degenerative disc disease with some referred pain to his shoulder girdle.  Statements submitted by the Veteran in June and December of 2006 reflect his assertion that he injured his left shoulder during an in-service fall.  A February 2010 VA left shoulder x-ray reflects several abnormalities, including minimal degenerative changes and findings consistent with a recent dislocation.

The Veteran underwent a VA examination in December 2010, during which he reported injuring his left shoulder during an in-service fall and stated that his left shoulder disorder has progressively increased in severity since that time.  After conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with left shoulder impingement syndrome with radiographic bony Bankhart lesion indicative of a recent dislocation, as well as minimal degenerative changes of the acromioclavicular joint.  However, after reviewing the Veteran's claims file, the examiner declined to link the Veteran's current left shoulder disorder to service.  The examiner stated that he could not resolve the issue of whether the Veteran's left shoulder disorder is related to his in-service fall without resorting to speculation, as there are no service treatment records that reflect any medical evidence upon which such a correlation could be made.  The examiner further stated that the Veteran's left shoulder x-rays, which were normal in 2005 and abnormal in 2010, clearly indicated that the Veteran experienced a left shoulder injury in that interim.  The examiner further stated that the medical evidence of record failed to indicate that his left shoulder disorder is affected by his service-connected cervical, thoracic, or lumbar spine disabilities.  

The Board subsequently requested an addendum medical opinion regarding a theory that the Veteran's left shoulder disability is secondary to or aggravated by his service-connected spinal disabilities.  After reviewing the Veteran's claims file, the VA physician stated that the Veteran's claims file failed to indicate that he had developed a left shoulder disorder during service, noting that the Veteran's in-service shoulder complaints were either related to his right shoulder or referred neck pain.  The physician then concluded that the Veteran's left shoulder disorder is not secondary to or aggravated by his service-connected spinal disabilities, as the shoulder is anatomically separate and distinct from the Veteran's spine, with no pathomechanical connection between the two.  However, the physician stated that cervical spine degenerative disorders often give rise to referred pain across the upper shoulders; however, this phenomenon is completely separate from a disorder within the shoulder joint.  The physician then opined that the Veteran's diagnosed left shoulder disorder, calcific tendonitis, is likely related to aging and post-service recreational and occupational stresses.

At the outset, the Board notes that the Veteran has reported experiencing left shoulder pain since service, which the Veteran's treatment records reflect he has characterized as intermittent pain.  Moreover, the Veteran is competent to report the onset and continuity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board finds that the Veteran's report of experiencing intermittent left shoulder pain since service is credible, as this reported symptomatology is corroborated by the record.  Specifically, the Veteran's service treatment records reflect his report of experiencing pain in his left shoulder area, and although he reported no such left shoulder pain during his 1997 post-service VA examination, he has consistently reported experiencing left shoulder pain in medical treatment records created since 2003.

However, while the Veteran is competent to report this history of intermittent left shoulder pain since service, he is not competent, as a lay person, to relate his shoulder complaints to an actual shoulder disorder or to referred cervical pain, as the etiology of his shoulder pain is a matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Accordingly, the Veteran's assertions regarding the etiology of his left shoulder disorder will be afforded little probative weight.  

In that regard, the medical opinions of record indicate that the Veteran's current left-shoulder disorder is not related to service, including the Veteran's in-service fall.  In that regard, the VA physicians who offered the 2010 and 2012 VA medical opinions indicated that the Veteran's in-service left shoulder complaints were manifestations of referred neck pain, finding that no left shoulder disorder was incurred during service.  These medical opinions are consistent with the Veteran's service treatment records, which fail to document any diagnosis of a left shoulder disorder.  Moreover, the Veteran's May 1983 service treatment record documenting the Veteran's treatment after injuring himself during a fall reflect that the Veteran reported experiencing neck pain at that time and was assessed with a cervical spasm.  Thus, inasmuch as the Veteran relates his left shoulder pain to his in-service fall, his in-service treatment for his related injuries supports a theory that the Veteran's in-service left shoulder complaints were indeed the result of referred neck pain.  

Moreover, the Veteran was first diagnosed with a left shoulder disorder (bursitis) in 2003, several years after his discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, as cited by both VA physicians, the Veteran's left shoulder x-rays clearly indicate that he incurred a post-service left shoulder injury sometime between 2005 and 2010.  

Given the medical expertise of the VA physicians who authored these medical opinions, coupled with the medical evidence of record supporting their conclusions, the Board finds that these medical opinions addressing a theory of direct service connection should be afforded great probative weight.  As the more probative evidence of record fails to relate the Veteran's currently-diagnosed left shoulder disorder to service, direct service connection is denied.

With regard to a theory that the Veteran's left shoulder disorder is secondary to or aggravated by his service-connected spinal disabilities, the Board notes that the Veteran himself has not made such an assertion.  Moreover, the 2012 VA physician opined that the Veteran's left shoulder disorder was neither secondary to nor aggravated by his service-connected spinal disabilities, as the pathology of the Veteran's shoulder and spine were not interrelated.  Furthermore, he found another likely etiology of the Veteran's left shoulder disorder that is unrelated to his service-connected disabilities, namely the aging process and post-service occupational and recreational stresses.  The Board finds that the VA physician's opinion is definitive and supported by a sufficient rationale.  Accordingly, it is afforded great probative weight.  Thus, as there is no evidence of record supporting this theory of entitlement, secondary service connection is also denied.


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


